Citation Nr: 9911344	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Severance of service connection for laryngeal cancer.

2.  Entitlement to service connection for a skin disability, 
to include Favre-Racouchot syndrome, versicular tinea pedis, 
folliculitis, and chloracne, due to Agent Orange.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1997 and August 1997 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the April 1997 rating 
decision, the RO granted service connection for laryngeal 
cancer due to Agent Orange and denied service connection for 
facial seborrheic dermatitis as a result of exposure to 
herbicides.  In a May 1997 rating decision, the RO proposed 
to sever service connection for laryngeal cancer due to Agent 
Orange, determining that clear and unmistakable error 
occurred in its granting service connection for laryngeal 
cancer due to Agent Orange.  In the August 1997 rating 
decision, the RO severed service connection for laryngeal 
cancer due to Agent Orange.  The Board remanded this claim in 
September 1998.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review. 

The Board notes that in a November 1998 rating decision, the 
RO denied service connection for post-traumatic stress 
disorder.  The appellant filed a notice of disagreement, and 
a statement of the case was issued in January 1999.  A 
substantive appeal as to the denial of service connection for 
post-traumatic stress disorder is not of record.  Without a 
substantive appeal, the Board does not have jurisdiction over 
this issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  Additionally, this Board 
Member cannot have jurisdiction of this issue.  38 C.F.R. 
§ 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO granted service 
connection for laryngeal cancer due to Agent Orange based on 
an October 1996 letter, which indicated that the appellant 
had undergone an Agent Orange examination and it was 
determined that he had been diagnosed with laryngeal cancer 
due to Agent Orange.

2.  In a May 1997 rating decision, the RO proposed to sever 
service connection for laryngeal cancer based on a January 
1997 letter stating that the appellant had been mistakenly 
diagnosed with laryngeal cancer and an April 1997 VA 
examination report, which stated that the appellant did not 
have laryngeal cancer.

3.  In an August 1997 rating decision, the RO severed service 
connection for laryngeal cancer due to Agent Orange.

4.  The appellant does not have laryngeal cancer; he never 
had laryngeal cancer.  

5.  Competent evidence of a diagnosis of chloracne is not of 
record.

6.  Competent evidence that Favre-Racouchot syndrome, 
versicular tinea pedis, and folliculitis are connected to 
exposure to Agent Orange is not of record.


CONCLUSIONS OF LAW

1.  The grant of service connection for laryngeal cancer is 
clearly and unmistakably erroneous.  Service connection for 
laryngeal cancer is severed.  38 C.F.R. §§ 3.105(d) (1998)

2.  The claim for service connection for a skin disability, 
to include Favre-Racouchot syndrome, versicular tinea pedis, 
folliculitis, and chloracne, as due to Agent Orange is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Severance

Under 38 C.F.R. § 3.105(d) (1998), subject to the limitations 
contained in 38 C.F.R. §§ 3.114, 3.957 (1998), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous (the burden of 
proof being upon the Government).  A change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  Id.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  Id.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that § 3.105(d) 
"places at least as high a burden of proof on the VA when it 
seeks to sever service connection as [38 C.F.R.] §  3.105(a) 
[] places upon an appellant seeking to have an unfavorable 
previous determination overturned."  Graves v. Brown, 6 Vet. 
App. 166, 170 (1994) quoting Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  In Graves, the Court stated that "VA 
must meet the burden of proof and demonstrate that the 
granting of service connection was clear and unmistakable 
error; failure to do so is error as a matter of law."  Id. 
citing Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The question before the Board is whether the grant of service 
connection for laryngeal cancer due to Agent Orange is 
clearly and unmistakably erroneous.  If not, the rating 
action of August 1997, which severed service connection for 
such cannot be sustained.  The Board notes that a change in 
diagnosis is also a basis for severance, which reflects that 
subsequent evidence may support the change.  See 38 C.F.R. 
§ 3.105(d).  This is the difference between 38 C.F.R. 
§ 3.105(a) and § 3.105(d).  Unlike section 3.105(a), section 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial award.  Daniels v. 
Gober, 10 Vet. App. 474, 479-80 (1997) (determination to 
sever service connection is not limited to the evidence of 
record at the time of the challenged decision).

At the time of the April 1997 rating decision, the evidence 
before the RO were service medical records, VA outpatient 
treatment reports, and an October 1996 letter from a VA 
environmental physician.  The service medical records and the 
VA outpatient treatment reports were silent as to any 
complaints or diagnoses of laryngeal cancer.  In the October 
1996 letter, the appellant was informed, "As discussed at 
the conclusion of your visit, results of your examination and 
laboratory tests showed laryngeal cancer due to Agent 
Orange."  In the April 1997 rating decision, the RO granted 
service connection for laryngeal cancer due Agent Orange 
based on the October 1996 letter and stated that such 
disability was assigned a noncompensable evaluation pending 
an immediate examination.  The October 1996 letter noted that 
other problems were facial seborrheic dermatitis and tinea 
pedis.

The appellant underwent an Agent Orange examination in 
June/July 1996.  In June 1996, the VA examiner stated that 
the appellant had been in Vietnam and that the appellant was 
unsure whether they had sprayed the area that he was in 
during his time in Vietnam.  Physical examination of the 
head, eyes, ears, nose, and throat was negative.  The neck 
was supple without masses.  The lungs were clear to 
percussion and auscultation.  Following the examination, the 
VA physician stated "none" as to definite diagnoses.  The 
appellant underwent a dermatological examination in July 
1996.  There, the VA examiner noted multiple closed comedones 
behind the appellant's ears and on the face with one 
inflammation nodule at the root of the nose on the right 
side.  The VA examiner noted that the appellant had a scar on 
his chest.  The VA examiner stated that the appellant had 
versicular tinea pedis on his heel and hyper[illegible] on 
the palm and sole and folliculitis.  The VA examiner stated 
that the comedones probably represented Favre-Racouchot 
syndrome rather than chloracne.

In January 1997, the appellant was sent a letter from the VA 
environmental physician which stated, "Due to administrative 
error, we would like to apologize for any undue stress the 
incorrect diagnosis on your letter dated October 3, 1996, may 
have caused."  In the letter, the VA physician stated that 
the results of his examination and laboratory tests revealed 
no problems due to Agent Orange.  He further stated that 
other problems discussed were "history of coronary 
arteriosclerosis" and "history of nervousness."

It must be noted that at the time of the April 1997 rating 
decision, a copies of the June/July 1996 Agent Orange 
examination report and the January 1997 letter were not in 
the claims file.  In fact, one of the purposes of the Board's 
September 1998 remand was to have copies of the letter and 
the examination report associated with the claims file.

After having reviewed the evidence of record, the Board finds 
that the April 1997 rating decision, which granted service 
connection for laryngeal cancer due to Agent Orange, was 
clearly and unmistakably erroneous and that severance of 
service connection for such was proper.  Specifically, the 
Board finds that the correct facts were not before the RO at 
the time of the April 1997 rating decision.  In addition, 
assuming there was ever was a valid diagnosis of laryngeal 
cancer, there has been a change in the diagnosis to no 
laryngeal cancer.  A change in the diagnosis is a basis to 
sever service connection.  See 38 C.F.R. § 3.105(d).  The 
complete record reflects that he never had a diagnosis of 
laryngeal cancer; rather, he was misinformed in a letter.

First, the June/July 1996 Agent Orange examination report was 
not in the claims file, which would have shown no diagnosis 
related to Agent Orange exposure or any laboratory results 
indicative of laryngeal cancer.  Second, the January 1997 
letter, which indicated that an incorrect diagnosis has been 
entered in the October 1996 letter was evidence that the 
appellant did not have laryngeal cancer due to Agent Orange.  
That letter specifically apologized for the incorrect 
diagnosis in the October 1996 letter and noted that an 
administrative error had occurred.  Third, the results in the 
June/July 1996 Agent Orange examination report are 
inconsistent with the results reported in the October 1996 
letter, but consistent with the results reported in the 
January 1997 letter, which indicated that the diagnosis 
reported in the October 1996 letter was in error.  
Specifically, the appellant had not been diagnosed with 
laryngeal cancer.

The Board finds that the correct facts were not before the RO 
at the time of the April 1997 rating decision and that had 
the June/July 1996 Agent Orange examination report and the 
January 1997 letter been in the claims file at the time of 
the April 1997 rating decision, the result would have been 
manifestly different in that service connection for laryngeal 
cancer due to Agent Orange would not have been granted.  In 
this case, there is also the fact that the appellant never 
had a diagnosis of laryngeal cancer; merely a grossly 
erroneous letter.  If he had had such a diagnosis ( a valid 
diagnosis of laryngeal cancer), there would be a valid change 
in diagnosis, as he underwent a VA examination in April 1997 
and the VA examiner confirmed that the appellant did not have 
laryngeal cancer.  The only possible conclusion is that the 
appellant did not have laryngeal cancer due to Agent Orange.  
Thus, the grant of service connection for laryngeal cancer 
due to Agent Orange was clearly and unmistakably erroneous, 
and the August 1997 severance of service connection was 
proper.  38 C.F.R. § 3.105(d).  

The Board must point out that it has determined that clear 
and unmistakable error occurred in the grant of service 
connection for laryngeal cancer based on the finding that the 
correct facts were not before the RO at the time of the April 
1997 rating decision.  The Board has addressed how it reached 
this determination in detail above.  Additionally, the Board 
has determined that clear and unmistakable error occurred 
based on a change in the diagnosis from laryngeal cancer to 
no laryngeal cancer based on an accumulation of evidence 
following the April 1997 rating decision.  Regardless of the 
change in diagnosis, the correct facts were not before the 
adjudicator at the time of the April 1997 rating decision, 
which would have shown that the appellant did not have a 
diagnosis of laryngeal cancer.  Accordingly, restoration of 
service connection for laryngeal cancer due to Agent Orange 
is denied.

The Board notes that the appellant was properly notified of 
the proposal to sever service connection as required by 
38 C.F.R. § 3.105(d).  The Board also notes that the 
appellant has questioned whether the January 1997 letter may 
have been incorrect and that perhaps he does have laryngeal 
cancer.  He has asked for an examination to clarify whether 
such diagnosis is warranted.  The medical records reflect 
that the diagnosis was improper and that an appalling 
administrative letter was issued.  This letter did not give 
rise to a valid diagnosis of laryngeal cancer and does not 
warrant further examination when there is nothing to reflect 
that the appellant had ever been diagnosed with laryngeal 
cancer.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
chloracne or other acneform disease consistent with chloracne 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e) (1998).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that a skin disability arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that at the time of a January 
1969 medical examination, clinical evaluation of the 
appellant's skin and lymphatic was normal.  In a report of 
medical history completed by the appellant at that time, the 
appellant stated "no" to ever having or having now skin 
diseases.  The service medical records reflect that there was 
a boil on the hand in November 1970 and a left arm abscess in 
December 1970.  In the separation examination report, the 
examiner reported normal clinical findings as to the 
appellant's skin and lymphatics.

The appellant underwent a VA dermatological examination in 
July 1996.  The VA examiner noted that the appellant reported 
not being subject to airplane or helicopter flyovers with 
spraying of any chemicals.  The appellant reported not 
knowing whether he went into an area of defoliation.  The VA 
examiner stated that the appellant had multiple closed 
comedones behind the ears and on the face with one 
inflammation nodule at the root of the nose on the right 
side.  There was a lateral scar on the chest wall that was 18 
centimeters in size.  The appellant had versicular tinea 
pedis on the heel and hyper[illegible] on the palm and sole.  
The VA examiner noted folliculitis.  When asked if the 
appellant had chloracne, the VA examiner noted to see his 
notes below.  He stated that the comedones had come later in 
life in the past 20 years and probably represented Favre-
Racouchot actinic septic degeneration of the skin rather than 
chloracne.  

The Board finds that the appellant's claim for service 
connection for a skin disability, to include Favre-Racouchot 
syndrome, versicular tinea pedis, folliculitis, and chloracne 
is not well grounded.  Although the appellant has been 
diagnosed with Favre-Racouchot syndrome, versicular tinea 
pedis, and folliculitis, such diagnoses have not been related 
to service or been related to Agent Orange exposure in 
service.  See Caluza, supra.  In fact, the VA examiner noted 
that the comedones, which were related to the diagnosis of 
Favre-Racouchot syndrome, had "come late in past 20 years," 
which would not place such findings in service.

The appellant has claimed that he has chloracne and that the 
diagnoses entered in the July 1996 examination report were 
not accurate.  In the July 1996 examination report, the VA 
examiner noted that the appellant had comedones, but 
determined that such were indicative of Favre-Racouchot 
syndrome rather than chloracne.  This finding was made by a 
medical professional.  Chloracne, is the only skin disability 
which has been shown to have a positive association to the 
exposure of herbicides, with which the appellant has not been 
diagnosed.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
has stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau, 2 Vet. App. at 143-44.  Because 
the appellant has not submitted any competent evidence of 
chloracne, the Board must deny the claim for service 
connection for chloracne as not well grounded. 

The appellant has claimed that his current skin disabilities 
are chloracne and are related to Agent Orange exposure, 
however, he is a layman and he is not competent to render an 
opinion regarding matters involving medical causation or 
diagnosis.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  Thus, the appellant has 
failed to submit competent medical evidence of a current 
diagnosis of chloracne and of a nexus between the current 
diagnoses of Favre-Racouchot syndrome, versicular tinea 
pedis, and folliculitis and a disease or injury in service, 
including exposure to Agent Orange, and thus the claim for 
service connection for a skin disability, to include Favre-
Racouchot syndrome, versicular tinea pedis, folliculitis, and 
chloracne, as due to Agent Orange is not well grounded.  See 
Caluza, supra.  In regard to the boil and the abscess, 
neither have been diagnosed since service, and there is no 
competent evidence of residual disability.  The Board notes 
that although chloracne is a presumptive disease, there is 
only a one-year presumption.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in August 1997 and supplemental 
statement of the case in February 1999.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.  


ORDER

Restoration of service connection for laryngeal cancer due to 
Agent Orange is denied.  Service connection for a skin 
disability, to include Favre-Racouchot syndrome, versicular 
tinea pedis, folliculitis, and chloracne, as due to Agent 
Orange is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

